Hooker, J.
In August, 1888, the claimant owned a farm, which he had previously bought subject to a mortgage held by one Dakin, since deceased, and which was in August, 1888, in process of foreclosure in chancery, the sale being advertised for September 15. At this time, i. e., August, 1888, the claimant owned an undivided half of the crops upon the premises; the other half being owned by one Palmer, who put them in upon shares. The land was bought by Dakin upon the sale, and he thereafter sold Dayton’s share of the crop, including some corn which is claimed to have been cut and shocked before the sale. After Dakin’s death the claimant filed a claim against the estate, which was disallowed; and an appeal was taken to the circuit court, where he recovered a verdict for $326.70, from which the administrators appealed. The claim which appears to have been relied upon in the circuit court was that the portion of the crop that was severed before September 15 belonged to the claimant, and, further, that an agreement was made, under which Dakin was allowed to enter and take possession for certain purposes on September 1, in consideration of a promise to allow the claimant to take his share of the growing crops.
The -first question to be noticed arises over an amendment to the claim permitted by the circuit judge. The return of the commissioners showed the names of claimants, the amount claimed, and the amounts allowed. Opposite claimant’s name, under the word “ Claimed,” was placed the sum of $432.56, followed in the column for “ Amount Disallowed ” by the same sum. The printed *69record (and presumably the original) contains an exemplification of the record of two claims, one of wbicb is for •1432.56, over the certificate of the probate court. They have no place in the record, unless they are parts of the proceeding, although there is nothing upon them to show that they were filed separately in the circuit court; but "they appear under the same certificate of the probate .judge, as a part of the exemplification, and we think that they should be so considered.
It is further contended that the amendment enlarged the claim as heard by the commissioners. If it did, the amendment is improper, under repeated decisions, of which the case of Patrick v. Howard, 47 Mich. 40, cited by counsel, only need be mentioned. We may profitably •eliminate one of the claims mentioned, as the commissioners appear not to have passed upon it. The other'was as follows:
“Estate of John B. Dakin, Deceased, in account with George M. Dayton, Dr.
To 900 bushels of corn, one-half grown on 47 acres,
25 cents per bushel..............................$225 00
To 20 bushels potatoes at 35 cents per bushel_____ 7 00
To 17-J barrels of apples at $2 per barrel.......... 35 00
To interest for three years........................ 48 06
$315 06
To one-half of the corn fodder grown on the 47 acres above named, at $5 per acre, and interest at the legal rate upon the item of $117.50 for three years......................................$117 50
$432 56”
The claim, as amended, was as follows:
“Now comes said claimant, and by leave of court, first ■obtained, amends his claim so that the same shall read as follows: •
To 1,000 bushels of corn grown in several parcels, aggregating about 47 acres, in the year and cropping season of A. D. 1888, upon the *70farm then occupied by one George Palmer, described as all of the south-west quarter1 of section No. 24, and the north-west quarter of the north-west quarter of section 25, except five acres off from the south-west corner, and also the north 46 acres of east half of south-west quarter of section 25, all in town 4 north, of range 2 east,
Ingham county, Michigan, at 35 cts. per bushel.- $350 00
To 20 bushels of potatoes grown on said farm during said season, at .35 per bushel............ 7 00
To 17£ barrels of apples grown on said farm during said season, at $2.00 per barrel............. 35 00'
To one-half of the cornstalks and fodder from which said corn above mentioned was husked and gathered, at $5.00 per acre; that is, one-half of $235..................................... 117 50
Total principal................................$509 50
To interest on said total at 7 per cent, per annum since September 15, 1888 (from September 16, 1888, to March 16, 1893)........................ 160 50
Total principal and interest................... $670 00”
If these claims are to be measured by dollars and cents-only, it must be conceded that the amendment enlarged the amount of the original claim. The 900 bushels of corn was increased to 1,000, and its value from $225 to $350. To this also was added the sum of $160.50 for interest from the date of the conversion. The claim was stated in various ways, in addition, viz.: A claim was made for the money received by Dakin upon a sale of claimant’s half of the property, and for interest thereon. He charged for rental of the farm from September 1 to September 16 the crops alleged to have been promised to claimant, and interest. He made a claim for the rental value of the farm for a year, from September 1, 1888, to September 1, 1889, with interest. Our attention is not called to anything in the evidence or charge tending to show that the last three forms of stating claimant’s demand were considered by the jury, or cut any figure upon the trial. *71They may, therefore, be disregarded, as, at most, they were error without injury.
Turning our attention1 to the first amended claim, we' may pass the interest question with the remark that the: claimant would have been entitled to interest upon his/ claim, if allowed, though it had not been specifically mentioned in the claim, upon the principle that interest may be allowed on money illegally withheld, or property converted, without proof of special damage. Edwards v. Sanborn, 6 Mich. 348; McCreery v. Green, 38 Id. 172; Davis v. Strobridge, 44 Id. 157; McGuire v. Galligan, 53 Id. 453; Ripley v. Davis, 15 Id. 75; Northrup v. McGill, 27 Id. 234, 238; Burk v. Webb, 32 Id. 173; Winchester v. Craig, 33 Id. 205; Allen v. Kinyon, 41 Id. 281; Symes v. Oliver, 13 Id. 9; Chapman v. Dease, 39 Id. 333. It is the common practice, in actions for breach of contract, to allow interest without a special averment. Whether it be said that Dakin was liable for an unlawful conversion or for breach of contract, the same is true.
This brings us to the corn. In the original claim the amount was mentioned at 900 bushels; in the amended account, at 1,000 bushels. In the former, however, it was alleged to be one-half of the product of 47 acres of land. Doubtless this would have justified an allowance of one-half of the corn grown upon the 47 acres, which is all that was claimed upon the trial, as the evidence and charge disclose. It can therefore be truly said that in this respect the identical claims were tried on both occasions, and that all that was tried upon the amended claim might have been allowed by the commissioners under the claim as first filed.
The next question of importance is the proof of the alleged contract. Dakin was dead, and the claimant under the statutory disability. Counsel attempted to prove the contract by shoeing negotiations between counsel for the *72respective parties by letter, and possibly otherwise, and by the conduct of the parties. These letters were:
1. A letter dated August 30, 1888, from Mr. Smith to his client, Dakin, containing an offer of an arrangement such as is now claimed.
2. A letter of August 29, 1888, from Mr. Montgomery to his client, Dayton, stating that he had had an interview ivith Mr. Smith, and asking him to come in and talk it over.
3. A letter from Mr. Montgomery to Dakin, claiming Dayton’s right to the crop under such arrangement.
4. A letter from Mr. Smith to Mr. Dakin upon the same subject, apparently in answer to a letter inclosing the letter from Mr. Montgomery to him, and asking information in regard to the facts.
This was followed by testimony tending to show that Mr. Dakin came upon the farm September 1, and arranged with the tenant to put in wheat, stating that he and Dayton had made arrangements about putting in the wheat crop on the farm, and that wheat was put in accordingly. Subsequently, on September 15, Mr. Dakin again came on the farm, and wanted to sell Dayton’s share of the crops •.to the tenant, and finally did so.
Objection was made to the admission of these letters. They tended to prove that negotiations were had, of the character claimed, between counsel; that at the time Dayton was informed of that fact; that later Dayton’s counsel brought home the claim that such contract was made to Mr. Dakin, who communicated with Mr. Smith about it, asking for his version of the talk with Mr. Montgomery. All of these were pertinent facts, and would have been admissible had Dakin been defending in person. They are by no means conclusive, however. They are consistent with and corroborative of such a contract, though they fall short of establishing it. They were therefore admissible.
It is said, however, that there was no further evidence to support the claim of a contract; that nothing shows *73that Dayton and Dakin ever met, or agreed upon anything. But this overlooks the statement made by Palmer, that Dakin said that hé and Dayton had arranged about putting in the wheat. Unless there were witnesses present, that is the only kind of evidence admissible of such meeting and talk, as Dakin was dead and Dayton could not testify. It was clearly competent, and there is room for an inference that the talk alluded to the matters referred to in the letters.
Defendant’s next contention is that such agreement would not have been effectual to prevent the crops passing to Dakin upon his becoming the purchaser at the foreclosure sale two weeks later. A number of cases are cited in support of this claim. All of them support the proposition that a sale under a decree of foreclosure carries unharvested crops, which is undisputable. But annual crops may be sold 'and conveyed by parol contract. Vanderkarr v. Thompson, 19 Mich. 86; Tripp v. Hasceig, 20 Id. 261; Crapo v. Seybold, 35 Id. 169, 36 Id. 444; Austin v. Sawyer, 9 Cow. 39; 3 Pars. Cont. 31, and cases cited. Had Dakin been the absolute owner of such crops at the time, he could have sold them to Dayton, and yielding possession to the premises, and permission to sow wheat, two weeks before Dayton’s exclusive < right to the premises could be divested, would have been sufficient consideration to support the sale. It was no less a consideration for an executory agreement that Dayton should have and might take off the crop, if indeed such agreement did not at the time amount to a sale of his interest in the crop, whatever it was. We think of no reason why Dakin could not make an executory contract to sell these crops, though he did not at the time have any title to or interest in them; and we find nothing in the *74cases cited to the contrary. If it should be admitted, in accordance with the case of Ledyard v. Phillips, 47 Mich. 305, that any other purchaser at the foreclosure sale would have taken the crop, and further that Dakin, in case of a purchase by him, would take the same, and did so, his executory contract, made upon a distinct consideration at a different time, would be binding upon him. It cannot be said that he was paying for the property twice. Assuming that he bought and paid for it at the sale, and obtained the title to the crops thereby, the consideration for parting with them was already received.
Error is assigned upon the testimony of Palmer, showing that he did work for Dakin, and its value, as a consideration for Dayton's share of the crop. Had he said he bargained for these crops, and paid Dakin a given sum of money for them, it would have been proper, as showing the conversion. But, as he did not pay money, he stated what he did pay, which we think competent.
The other questions raised by the record present no_ legal questions of interest, and are therefore not discussed, further than to say that we find no error in them.
The judgment will be affirmed.
The other Justices concurred.